11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Pharmacy Healthcare Solutions, Ltd.          * From the 244th District
d/b/a Advocate Rx Solutions,                  Court of Ector County,
                                               Trial Court No. C-132,292.

Vs. No. 11-14-00176-CV                       * August 21, 2015

Ernest Jason Pena et al.,                    * Opinion by Willson, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

        This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed. The costs incurred by
reason of this appeal are taxed against Pharmacy Healthcare Solutions, Ltd.
d/b/a Advocate Rx Solutions.